DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 4 and 9, “a driving feed belt” is recited when “a feed belt” is already introduced in Claims 1 and 6, respectively. As best understood from Applicant’s disclosure, only one feed belt (111) exists.  Similarly, “a counter-rotating separator roller” is recited when “a separator roller” is already introduced in Claims 1 and 6. As best understood from Applicant’s disclosure, only one separator roller (131) exists.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, it is recited as being dependent on itself. As best understood, it should depend from Claim 1.
Regarding Claims 7 and 10, they are recited as being dependent on themselves. As best understood, they should depend from Claim 6.
Claims 8 and 9 recite the limitations "the sensor" and “the separator roller” in lines 1 and 2, respectively.  There is insufficient antecedent basis for these limitations in the claims. As best understood, these claims should depend from Claim 6, thereby resolving the antecedent basis issues.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata (US Pub No. 2015/0368056 A1) in view of Takeuchi et al. (US Pub No. 2007/0126171 A1).
Regarding Claims 1 and 6, Murata discloses a scanner unit (2), a pick assembly (comprising 120, 14) with a pick motor (120) and a pick tire (14) and a feed belt (151), wherein the pick tire and feed belt are driven by the pick motor ([0032], [0033]) to move media in a process direction (right to left in Fig. 3) to the scanner unit. Murata also discloses a separator roller (152) driven by a separator motor (155) in a direction opposite the process direction to apply a torque to media (i.e. feeds additional sheets back toward the tray 11, [0033]). 
Murata does not disclose a multi-feed sensor or separator motor torque to be increased when multi-feed is detected.
Takeuchi et al. discloses a multi-feed sensor (14, [0037]) and separator motor torque to be increased when multi-feed is detected ([0039], [0062]), for the purpose of separating multi-fed sheets. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Murata by including the multi-feed sensor 
Regarding Claims 2 and 7, Takeuchi et al. discloses the sensor to be ultra-sonic ([0037]).
Regarding Claims 4 and 9, Murata discloses the feed belt 151 to be mated with the separator roller 152, which is counter-rotating (see Fig. 3, [0033]).
Regarding Claims 5 and 10, Takeuchi et al. discloses the separator roller to be torque controlled with a separator motor/current ([0062]).

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata (US Pub No. 2015/0368056 A1) in view of Takeuchi et al. (US Pub No. 2007/0126171 A1) in view of Okano (US Pub No. 2017/0210582 A1).
Regarding Claims 3 and 8, Murata and Takeuchi et al. do not disclose the sensor to be optical. 
Okano discloses a multi-feed sensor (6) to be optical ([0048]) for the purpose of detecting double feed, wherein both Okano and Takeuchi et al. disclose the sensor is not limited to only one type but may be one of various types. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Murata and Takeuchi et al. by including the optical multi-feed sensor as disclosed by Okano, for the purpose of detecting double feed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543.  The examiner can normally be reached on Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/PRASAD V GOKHALE/Primary Examiner, Art Unit 3656                                                                                                                                                                                                        February 24, 2021